ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 4/30/2021 has been entered.  No claims have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1, 3-12, 14-16, and 18-23 are still pending in this application, with claims 1, 10, 15, and 22-23 being independent.

Allowable Subject Matter
Claims 1, 3-12, 14-16, and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 6 of the Notice of Allowance mailed 4/6/2021.

Claims 3-9 and 21 depend on Claim 1.

Regarding claim 10, the claim is allowable for the same reasons previously discussed in Section 31 of the Final Rejection mailed 9/9/2020 and maintained in Section 29 of the Non-Final Rejection mailed 12/21/2020 and in Section 8 of the Notice of Allowance mailed 4/6/2021.

Claims 11-12 and 14 depend on Claim 10.

Regarding claim 10, the claim is allowable for the same reasons previously discussed in Section 10 of the Notice of Allowance mailed 4/6/2021.

Claims 16 and 18-20 depend on Claim 15.

Regarding claim 22, the claim is allowable for the same reasons previously discussed in Section 33 of the Final Rejection mailed 9/9/2020 and maintained in Section 31 of the Non-Final Rejection mailed 12/21/2020 and in Section 12 of the Notice of Allowance mailed 4/6/2021.

Regarding claim 23, the claim is allowable for the same reasons previously discussed in Section 34 of the Final Rejection mailed 9/9/2020 and maintained in Section 32 of the Non-Final Rejection mailed 12/21/2020 and in Section 13 of the Notice of Allowance mailed 4/6/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875